IN RE: Robinson, Eduardo; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Orleans Parish Criminal District Court Div. “G” Number 279-500.
Granted for the sole purpose of transferring the application to the district court ■with instruction to the district judge to act on relator’s application for post conviction relief and supplement filed via certified mail on June 17, 1996, and May 14, 1997, respectively. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
LEMMON, J. not on panel.